Citation Nr: 1622674	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  08-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain with lumbar myositis (lumbar spine), prior to June 17, 2009, 20 percent prior to April 12, 2012, and 40 percent thereafter.  

2.  Entitlement to an initial compensable disability rating for right leg lumbosacral radiculopathy prior to June 17, 2009, and 10 percent thereafter.  

3.  Entitlement to an initial disability rating in excess of 10 percent for left hand trauma with residual limited left thumb flexion.  

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral dysfunction.  

5.  Entitlement to an initial disability rating in excess of 10 percent for left hip trochanteric bursitis.  

6.  Entitlement to an initial compensable disability rating for limitation of flexion for the left thigh, effective April 12, 2012.  

7.  Entitlement to an initial disability rating in excess of 10 percent for limitation of extension for the left thigh, effective April 12, 2012.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 8, 2011.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1983, from February 2003 to August 2003 and from March 2005 to June 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal March 2007 and December 2007 rating decisions of the San Juan, the Commonwealth of Puerto Rico, VA Regional Office (RO).  

In January 2008, the Veteran requested a hearing before a Veterans Law Judge, but in April 2008, he withdrew his hearing request. 

Subsequently, in a July 2010 rating decision, the RO increased the rating for the Veteran's service-connected lumbar spine to 20 percent, effective June 17, 2009 and his service-connected right leg disability to 10 percent, effective June 17, 2009.  Further, in an August 2013 rating decision, the RO increased the rating for the Veteran's service-connected lumbar spine to 40 percent, effective April 12, 2012.  Since the increases do not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Next, in a rating decision dated in August 2013, the RO granted entitlement to service connection for limitation of extension and established a separate evaluation of 10 percent, effective April 12, 2012 and service connection for limitation of flexion for the left thigh, effective April 12, 2012.  While the Veteran did not appeal the limitation of extension and flexion evaluations, those claims arose out of the current appeal and the issues remain before the Board because the grant of service connection and disability ratings assigned were not a complete grant of the maximum benefits available.  Id.

In the same August 2013 rating decision, the RO granted TDIU, effective December 8, 2011.  The RO noted that the effective date was the date that the Veteran became eligible for benefits.  However, the claim for TDIU prior to December 8, 2011 must still be adjudicated.  The Board notes that in this decision, the Veteran has been granted increased ratings for some of the issues on appeal.  As such, the Veteran now meets the disability rating criteria for a schedular TDIU prior to December 8, 2011 and entitlement to a TDIU for this time period will be addressed below.  

Additional evidence was received subsequent to the most recent supplemental statement of the case (SSOC) in August 2013.  The evidence is not pertinent to the issues being decided herein.  Thus, a remand for another SSOC is not necessary for these issues.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  Prior to June 17, 2009, the Veteran's service-connected lumbar spine disability, when considering his pain and corresponding functional impairment, is analogous to disability manifested by forward flexion greater than 30 degrees but no greater than 60 degrees.

2.  Since June 17, 2009, the Veteran's service-connected lumbar spine disability, when considering his pain and corresponding functional impairment, is analogous to disability manifested by forward flexion to 30 degrees or less.

3.  The Veteran's lumbar spine disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis.
 
4.  The Veteran's lumbar spine disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis.

5.  The Veteran's service-connected left hand disability has been has not been characterized by a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.

6.  The Veteran's left knee patellofemoral dysfunction has not been manifested by or flexion limited to 30 degrees or less or extension limited to 15 degrees or greater.  There is no ankylosis of the joint, instability or recurrent subluxation, meniscus abnormalities, impairment of the tibia and fibula, or functional impairment on par with these criteria.

7.  The Veteran's left hip trochanteric bursitis has not been manifested by limitation of thigh abduction where motion is lost beyond 10 degrees.

8.  The Veteran's limitation of extension for the left thigh has not been manifested by limitation of flexion to 30 degrees at any time during the appeal.

9.  The Veteran's limitation of extension for the left thigh, since April 12, 2012, has resulted in limitation of extension to 5 degrees.

10.  The Veteran's service-connected disabilities preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience from August 31, 2009.
CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating, but no higher, for a lumbar spine disability prior to June 17, 2009, and a 40 percent disability rating, but no higher, thereafter, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for an initial 10 percent disability rating for right leg lumbosacral radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8699-8620 (2015).
 
3.  The criteria for initial 10 percent disability rating for left leg lumbosacral radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8699-8620 (2015).

4.  The criteria for initial disability rating in excess of 10 percent for left hand trauma with residual limited left thumb flexion have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124, 4.124a; Diagnostic Codes 5224, 5228-5530 (2015).

5.  The criteria for initial disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2015). 

6.  The criteria for an initial disability rating in excess of 10 percent for left hip trochanteric bursitis have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019-5253 (2015).

7.  The criteria for an initial compensable disability rating for limitation of extension for the left thigh have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252 (2015).

8.  The criteria for an initial disability rating in excess of 10 percent for limitation of extension for the left thigh have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251 (2015).

9.  The criteria for a TDIU from August 31, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided a VA medical examination in October 2006, April 2008, April 2010 and April 2012.  The examinations, along with the expert medical opinion, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

A. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Because the Veteran is challenging the initially assigned disability rating, the claim has been in continuous appellate status since the original assignments of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period since service connection was awarded.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Lumbar Spine

The Veteran's lumbar spine disability is evaluated as 10 percent disabling prior to June 17, 2009, 20 percent prior to April 12, 2012, and 40 percent thereafter under Diagnostic Code 5243.  The Veteran contends that his low back disability is more advanced and painful than that contemplated by the rating assigned.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

a. Prior to June 17, 2009

The Veteran was afforded a VA spine examination in October 2006.  He noted pain in his lower back, which was described as 6 out of 10.  Flare-ups, which occurred 1-2 times a week, lasting 3-4 hours, were reported.  Pain was 9 out 10 during flare-ups.  He reported that prolonged sitting, standing, cloudy or rainy days exacerbated the pain.  The Veteran was able to ambulate for 10 to 40 minutes.  No assistive devices were used.  Bladder and bowel problems, numbness and erectile dysfunction were denied.    

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 80 degrees.  Pain began at 60 degrees.  His extension was to 20 degrees.  Pain began at 10 degrees.  His right and left lateral flexion were to 20 degrees, each.  Pain began at 10 degrees for both measurements.  His right and left lateral rotation were to 20 degrees, each.  Pain began at 10 degrees for both measurements.  It was noted that there was pain, but no changes to the Veteran's range of motion after repetitive use.

Functional loss of 10 degrees for all measurements was noted.  No weakness, fatigue or further functional loss was found.  Tenderness upon palpation, accompanied by spasms and guarding were noted.  Reverse lordosis was noted.  Atrophy was not reported.  No evidence of ankylosis, scoliosis or abnormal kyphosis was found.  The Veteran denied intervertebral syndrome.  The Veteran was diagnosed with lumbosacral strain-myositis.  

A VA general examination reported dated in October 2006 reflects that the Veteran's gait was steady.  His posture was good and erect.  No kyphosis, lordosis and scoliosis were found.  

Based on the evidence, and when resolving reasonable doubt in favor of the Veteran, the Board finds that after consideration of the Veteran's limitation of motion, his lumbar spine disability more nearly approximates a 20 percent rating prior to June 17, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. See 38 C.F.R. § 4.71a, Diagnostic Code 5239.  The October 2006 VA examination report showed that the Veteran's forward flexion, with pain, was to 60 degrees.  In addition, his combined range of motion with pain was 110 degrees.  Considering these findings, and in light of DeLuca, when considering painful motion, the Board finds that a higher 20 percent rating is warranted prior to June 17, 2009.

To warrant a 40 percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine has been found.  As noted above, the October 2006 VA examination report shows that while the Veteran's range of motion is limited, there is range of motion of the lumbar spine.  The objective range of motion findings for this period on appeal do not meet the criteria for a disability rating in excess of 20 percent.  There was also no ankylosis found upon examination. 

The evidence also does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  Under the IVDS Formula, a 40 percent disability rating may be assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The October 2006 VA examiner noted that the Veteran denied bladder and bowel problems and numbness or erectile dysfunction.  He also denied experiencing intervertebral syndrome.

As noted previously, neurological manifestations of the thoracolumbar spine may be separately rated under an appropriate diagnostic code.  A separate rating for diminished sensation in the left and right lower extremities will be discussed later in the decision.

b. Since June 17, 2009 

The Veteran was afforded a VA spine examination in June 2009.  Severe, constant, and daily pain was noted as 8 out of 10.  He also reported decreased motion, stiffness, weakness, and spasms.  Severe flare-ups were reported.  Precipitating factors were noted as bending forward, prolonged sitting, standing and walking.  It was also noted that the Veteran used a cane and was able to walk more than a quarter of a mile, but less than 1 mile.  No urinary incontinence, frequency or urgency was reported.  No incapacitating episodes were noted.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 20 degrees.  His extension was to 10 degrees.  His right and left lateral flexion were to 20 degrees, each.  His right and left lateral rotation were to 20 degrees, each.  Objective evidence of pain was found on active motion.  On repetitive motion, forward flexion of the thoracolumbar spine was to 35 degrees.  All other measurements remained the same.  No ankylosis was found.  An antalgic gait was noted.  Spasms, guarding, pain with motion and tenderness were noted.  

The Veteran was afforded a VA examination in April 2010.  Fatigue, decreased motion, stiffness, weakness, spasms and pain were reported by the Veteran.  He noted severe, constant, and daily pain.  No urinary incontinence, frequency or urgency was reported.  Erectile dysfunction, numbness and paresthesias were reported.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 40 degrees.  His extension was to 15 degrees.  His right and left lateral flexion were to 20 degrees, each.  His right and left lateral rotation were to 20 degrees, each.  Objective evidence of pain was found on active motion.  On repetitive motion, forward flexion of the thoracolumbar spine was to 29 degrees.  All other measurements remained the same.  Guarding, spasms, tenderness and pain on motion were found.  The Veteran's gait was normal.  It was noted he used a brace and a cane.  No ankylosis, scoliosis or lordosis was found.  

The Veteran was afforded a VA examination in April 2012.  He noted constant pain in his mid to lower back.  He reported stiffness, spasms, decreased motion, paresthesia, numbness and weakness.  Limitation in walking and bending were noted.  He reported taking 5 minutes to walk 100 feet.  Fatigue was not reported.  No bowel or bladder problems were noted.  Incapacitation was not reported.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 20 degrees.  His extension was to 5 degrees.  His right and left lateral flexion were to 20 degrees, each.  His right lateral rotation was to 10 degrees.  His left lateral rotation was to 20 degrees.  Joint function was not additionally limited by pain.  Fatigue, weakness, lack of endurance or incoordination was not found.  All other measurements remained the same on repetitive motion.  Spinal contour was preserved, though there was tenderness.  No guarding or weakness was found.  Muscle tone was normal.  Veteran's posture and gait were normal.  No ankylosis was found.   No signs of intervertebral disc syndrome with chronic or permanent nerve root involvement was found.   

In considering the evidence of record since June 17, 2009, the Board finds that the Veteran's lumbar spine disability warrants a 40 percent rating, but not higher, for this period on appeal.  As noted above, in order to be eligible for a 40 percent disability rating, the evidence must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome of at least 4 weeks in duration.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Here, the June 2009 VA examination report shows that the Veteran's forward flexion of the thoracolumbar spine was to 20 degrees.  Although the April 2010 VA examination reflects forward flexion to 40 degrees, objective evidence of pain was found on active motion and the Veteran's forward flexion repetitive motion was to 29 degrees.  The Veteran's April 2012 VA examination report shows that his forward flexion was to 20 degrees.  Because flexion of the thoracolumbar spine was limited to less than 30 degrees on the above evaluations, the criteria for a disability rating of 40 percent for the service-connected lumbar spine disability are met during this period on appeal. 

For this period, a rating in excess of 40 percent is not warranted. The evidence shows that the Veteran's lumbar spine is not ankylosed as the Veteran retains motion.  The VA examiner's expressly found no ankylosis on each examination. 

Similar to the earlier rating period, incapacitating episodes due to IVDS have not been shown.  The June 2009 VA examination report does not show that incapacitating episodes were noted.  The April 2010 VA examination report notes that that no urinary incontinence, frequency or urgency were reported.  The April 2012 VA examination report reflects that the Veteran noted having no bowel or bladder problems.  Incapacitation was not reported.  No signs of intervertebral disc syndrome with chronic or permanent nerve root involvement was found.   

Based on the evidence, and when resolving reasonable doubt in favor of the Veteran, the Board finds that after consideration of the functional limitations, the Veteran's lumbar spine disability more nearly approximates a 20 percent rating prior to June 17, 2009 and 40 percent thereafter.  See 38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy

The Veteran's right leg radiculopathy is evaluated as noncompensable (zero percent), prior to June 17, 2009, and as 10 percent thereafter under Diagnostic Codes 8699-8620 [neuritis of the sciatic nerve].  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  

Under Diagnostic Code 8620, mild incomplete paralysis warrants a 10 percent rating.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  A maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2015).

The Veteran was afforded a VA spine examination in October 2006.  He noted pain in his lower back, which radiated to both lower extremities.  Decreased pin prick sensation was found in both lower extremities; worse in the right foot.  Lashgue's signs were positive of the right side.  Muscle test results were 5/5 and normal tone was found in both legs.  The Veteran was diagnosed with clinical right side radiculopathy.  

The Veteran was afforded a VA spine examination in June 2009.  He reported radiating pain in his right leg.  Numbness, paresthesias and leg or foot weakness was reported.  Upon examination, no abnormal sensation was found in the right leg.  

The Veteran was afforded a VA examination in April 2010.  Radiating pain in both legs were noted.  No abnormal sensation was found.  The Veteran was diagnosed with chronic right L5 radiculopathy.  

The Veteran was afforded a VA examination in April 2012.  He reported pain which traveled to both legs.  Weakness was also reported.  The VA examiner noted that objective evidence of degenerative changes with pain going down both legs.  Motor function, sensory examinations were intact.  

Based on the evidence, and when resolving reasonable doubt in favor of the Veteran, the Board finds that the competent lay and medical evidence of record warrants a 10 percent disability rating for both the right and left lower extremities for radiculopathy under Diagnostic Code 8620 for mild radiculopathy of the right and left lower extremities since service connection of a lumbar spine disability. 

To warrant a 20 percent rating, the Veteran's radiculopathy would have to result in moderate incomplete paralysis.  The Veteran's October 2006 VA examination report showed muscle test results were 5/5 and normal tone was found in both legs.  The Veteran's April 2010 VA examination report showed no abnormal sensations in his lower extremities.  The Veteran's April 2012 VA examination report showed that motor function and sensory examinations were intact.  Given this evidence, the Board finds that the Veteran's radiculopathy of the right and left lower extremities more closely approximates the mild incomplete paralysis described by the 10 percent rating rather than the moderate paralysis required for a 20 percent rating for the entire period on appeal. 

As such, an initial rating of 10 percent, but no higher is granted for the Veteran's right and left lower extremities.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a higher rating for right and left lower extremity disabilities.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

Left Hand

The Veteran seeks an increased rating in excess of 10 percent for his left hand trauma with residual limited left thumb flexion.  His left hand disability is evaluated under Diagnostic Code 5228.  

Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  There is no differentiation between the ratings assigned for the major and minor hands under Diagnostic Code 5228.

The Veteran was afforded a VA examination in October 2006.  He reported that repetitive movement of his left hand caused pain.  There was tenderness upon palpation in the left thumb area, specifically at the proximal interphalangeal joint and metacarpophalangeal joint.  Pain was elicited in the left thumb area when repetitively opening and closing the left hand without and against resistance.  No evidence of weakness, fatigue or further functional loss was noted.  The Veteran's left thumb was painful upon palpation and lacked around 10 degrees to complete distal interphalangeal flexion and proximal interphalangeal flexion.  Upon performing repetitive movements of opening and closure of his left hand, the Veteran showed an inability to complete the fist due to the left thumb pain and limited range of motion.  No evidence of constitutional arthritis in the left thumb area, ankylosis, redness, swelling or heat was found.  The Veteran was diagnosed with left hand trauma with residual limited left thumb flexion.  

The Veteran was afforded a VA examination in April 2010.  The Veteran reported weekly flare-ups with repetitive and strength activities which lasted for hours.  Upon examination, no gap between the Veteran's left thumb and fingers was found.  There was no objective evidence of pain.  There was no objective evidence of pain following repetitive motion and no additional limitation of motion.  No ankylosis or deformity of one or more digits was found.  No decreased strength for pushing, pulling and twisting was found.  No thumb instability was noted.  Residuals of a left thumb sprain were noted.  

The Veteran was afforded a VA examination in April 2012.  He reported pain, decreased dexterity and stiffness, specifically to the thumb.  He also reported decreased strength, specifically to the hand.  No locking was reported.  Pain was 8 out 10.  The Veteran noted flare-ups which occurred once a day.  He reported that his thumb did not bend all the way during flare-ups.  

Upon examination of the left hand dexterity with the thumb attempting to oppose the fingers, no gap between the thumb pad and the left index finger, long finger, ring finger and little fingertip was found.  There was no objective evidence of thumb pain on any attempt, to include after repetitive motion.  No limitation by pain, fatigue, weakness lack of endurance or incoordination was found after repetitive motion.  No ankylosis was noted.  No gap between the proximal traverse crease of the palm and fingers was noted.  

Upon review of all the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's left hand disability is not warranted.  An increase would be warranted under Diagnostic Code 5228 if there was a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  At no time, however, has such a gap manifested.  The Veteran's October 2006 VA examination report showed that he lacked around 10 degrees to complete distal interphalangeal flexion and proximal interphalangeal flexion.  No ankylosis was noted.  The Veteran's April 2010 VA examination report shows that no gap between his left thumb and fingers was found.  There was no objective evidence of pain.  There was no objective evidence of pain following repetitive motion and no additional limitation of motion.  No ankylosis or deformity of one or more digits was found.  The Veteran's April 2012 VA examination report shows that examination of the left hand dexterity with the thumb attempting to oppose the fingers, showed no gaps between the thumb pad and the left index finger, long finger, ring finger and little fingertip.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5228.   

The Board has considered whether the Veteran is entitled to a higher rating under another Diagnostic Code for his service-connected left hand trauma with residual limited left thumb flexion.  Diagnostic Codes 5229 and 5230 for limitation of motion of the index, longer finger, ring or little finger, respectively, do not provide for a rating in excess of 10 percent.  Additionally, the evidence does not show that his disability is manifested by ankylosis of the thumb.  Therefore, a higher rating is unavailable under Diagnostic Code 5224.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating in excess of 10 percent for left hand trauma with residual limited left thumb flexion, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

Left knee 

The Veteran's service-connected left knee patellofemoral dysfunction is evaluated as 10 percent disabling under Diagnostic Code 5257.  Of note, in a January 2008 rating decision, the RO granted the Veteran a temporary evaluation of 100 percent for his service-connected left knee, from October 23, 2007 to December 31, 2007, based on convalescence after a surgical procedure.  Thus, he is receiving the maximum benefit for this time period.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 10 percent disabling for a slight impairment; a 20 percent disabling for a moderate impairment; and a 30 percent disabling for a severe impairment. 

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)).

Diagnostic Code 5003 requires that degenerative arthritis be rated on the basis of limitation of motion of the specific joint or joints involved.

Diagnostic Code 5003 further provides that, when the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran was afforded a VA examination in October 2006.  He reported pain as 6 out of 10.  During flare-ups, pain was 9 out of 10 and occurred 1-3 times per month.  Prolonged standing caused pain.  

On testing range of motion, flexion was to 140 degrees, with pain in the last 20 degrees.  Extension was to 0 degrees.  No functional loss was noted.  Stability testing was negative.  Anterior and posterior cruciate ligaments were negative.  McMurray's test was also negative.  There was tenderness on palpation and medial tibial plateau.  No evidence of weakness, fatigue or further functional loss was found.  No effusion, edema or redness was found.  Ankylosis was not present.  The Veteran was diagnosed with left knee patellofemoral dysfunction and lateral meniscal rupture.  

The Veteran was afforded a VA examination in April 2010.  Severe, weekly flare-ups were reported.  He reported giving way, pain, stiffness, weakness and decreased speed of joint motion.  No episodes of dislocation, subluxation, locking episodes or effusion were noted.  Crepitus, tenderness, and grinding were found.  Patellar abnormality and a meniscus tear were also found.  He noted being able to walk more than 1/4 mile but less than 1 mile.  It was reported that he used a crutch.   

On testing range of motion, flexion was to 125 degrees.  Extension was to 0 degrees.  Objective evidence of pain followed repetitive motion.  No additional limitation on repetition was noted.  No ankylosis was found.  Negative anterior and posterior drawer test, Lachman's test and valgus and varus stress tests were noted.  The VA examiner noted a post operation diagnosis of left knee lateral meniscus tear, knee chondromalacia, synovial plica.  

The Veteran was afforded a VA examination in April 2012.  The Veteran reported weakness, stiffness, swelling, locking and pain.  Pain was 10 out of 10.  Flare-ups were precipitated by physical activity.  Limitation of walking and bending during flare-ups was noted.  It was noted that the Veteran used a brace.  Incapacitation within the last 12 months was not reported.  

On testing range of motion, flexion was to 85 degrees.  Extension was to 0 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits.  

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's left knee disability.  Initially, the Board notes there is no x-ray evidence of arthritis in the knee joint.  As such, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5003.

Upon review of the record, the Board finds that an evaluation in excess of 10 percent under Diagnostic Code 5257 is not warranted.  The evidence of record does not reflect that the VA examiners have found objective evidence of instability on physical examination.  The October 2006 VA examination report notes that stability testing was negative and no episodes of subluxation was found.  The April 2010 VA examination report did not show episodes of subluxation.  The April 2012 VA examination report shows that stability tests were all within normal limits.  As such, 
the Board finds that the most probative evidence establishes that the Veteran did not have more than slight instability.  A rating in excess of 10 percent rating under Diagnostic Code 5257 is not warranted.

Nor are the requirements for the assignment of a higher rating met under either Diagnostic Code 5260 or 5261.  In order to qualify for an increased rating based on range of motion testing, the Veteran's flexion would have to be limited to 30 degrees or his extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The Veteran's flexion has been measured to 85 degrees or greater.  His extension has consistently been measured to 0 degrees.  There is no basis for a rating in excess of the currently assigned 10 percent.  

Even when considering the Veteran's accounts of pain, the 10 percent rating assigned adequately compensates him for the extent of his functional loss due to limited movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca.

As for other potentially applicable Diagnostic Codes, the evidence does not reflect that the Veteran suffers from ankylosis of the left knee, a dislocated semilunar cartilage, impairment of the tibia or fibula resulting in knee disability due to malunion or nonunion and/or genu recurvatum.  Accordingly, Diagnostic Codes 5256, 5258, 5262 and 5263 are not for application.  38 C.F.R. § 4.71a.  Also, in the absence of evidence of a surgically removed meniscus, a separate rating under Diagnostic Code 5259 is not for application.

The Board has considered the Veteran's contentions with respect to his knee disability but concludes that the medical findings on examination are of greater probative value than the Veteran's contentions regarding the severity of his left knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the left knee disability.



Left Hip

In a December 2007 rating decision, the RO granted service connection for the Veteran's left hip trochanteric bursitis and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5253.  See 38 C.F.R. § 4.27 (2015).  Bursitis is rated on limitation of motion of the affected part as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Limitation of motion of the hip or thigh is rated under Diagnostic Codes 5251, 5252, and 5253. 

Under Diagnostic Code 5253, a 10 percent disability evaluation is assigned for limitation of thigh rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross legs.  A 20 percent disability evaluation is warranted for limitation of thigh abduction, where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Additionally, in an August 2013 rating decision, the RO granted a separate rating for limitation of flexion of the left hip and assigned a noncompensable disability rating, effective April 12, 2012, under Diagnostic Code 5252, and granted a separate rating for limitation of extension of the left hip and assigned a 10 percent disability rating, effective April 12, 2012, under Diagnostic Code 5251.  

Under Diagnostic Code 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher evaluation, a 20 percent rating, there must be limitation of flexion to 30 degrees.  Limitation of thigh flexion to 20 degrees warrants a 30 percent rating, and limitation of flexion to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5251, a maximum 10 percent disability evaluation is warranted where there is limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 

The Veteran was afforded a VA examination in October 2006.  Upon examination, the Veteran's range of motion for flexion was to 90 degrees, with pain in the last 10 degrees and functional loss of 35 degrees.  Extension was to 20 degrees, with pain in the last 10 degrees and functional loss of 10 degrees.  Adduction was to 25 degrees.  Abduction was to 25 degrees, with pain in the last 10 degrees and functional loss of 20.  External rotation was to 40 degrees, with pain in the last 10 degrees and functional loss of 20 degrees.  Internal rotation was to 30 degrees, with pain in the last 10 degrees and functional loss of 10 degrees.  There was tenderness to palpation.  The Veteran was unable to perform repetitive testing due to pain.  

An April 2007 VA medical addendum reflected a diagnosis of left hip trochanteric bursitis.  

The Veteran was afforded a VA examination in April 2008.  Weakness and pain were reported.  Severe, weekly flare-ups were also reported.  The duration of flare-ups was 1-2 days which worsened with cold and damp weather and long walks.  

Upon examination, the Veteran's range of motion for active flexion was to 90 degrees.  Pain began at 75 degrees.  Passive flexion was to 110 degrees.  Pain began at 78 degrees.  Range of motion against strong resistance was to 80 degrees.  Pain began at 65 degrees.  His extension was to 15 degrees.  Pain began at 8 degrees.  Passive extension was to 20 degrees.  Pain began at 10 degrees.  Range of motion against strong resistance was to 10 degrees.  Pain began at 6 degrees.  

The Veteran's abduction was to 30 degrees.  Pain began at 18 degrees.  Passive abduction was to 30 degrees.  Pain began at 20 degrees.  Range of motion against strong resistance was to 20 degrees.  Pain began at 10 degrees.  His adduction was to 10 degrees.  Pain began at 8 degrees.  Passive adduction was to 10 degrees.  Pain began at 8 degrees.  Range of motion against strong resistance was to 10 degrees.  Pain began at 5 degrees.  External rotation was to 45 degrees.  Pain began at 35 degrees.  Passive rotation was to 50 degrees.  Pain began at 40 degrees.  Range of motion against strong resistance was to 36 degrees.  Pain began at 30 degrees.  Internal rotation was to 30 degrees.  Pain began at 20 degrees.  Passive rotation was to 35 degrees.  Pain began at 20 degrees.  Range of motion against strong resistance was to 22 degrees.  Pain began at 10 degrees.  It was noted that the Veteran could not cross his legs and could toe out greater than 15 degrees.  No ankylosis was found.  

The Veteran was afforded a VA examination in April 2010.  The Veteran reported pain, stiffness, weakness and decreased speed of joint motion.  Upon examination, the Veteran's range of motion for flexion was to 90 degrees.  His extension was to 20 degrees.  His abduction was to 30 degrees.  Objective evidence of pain followed repetitive use.  No additional limitations after repetition were found.  The Veteran could cross his left over his right and could toe out greater than 15 degrees.  No instability was found.  Tenderness to palpation was noted.  

The Veteran was afforded a VA examination in April 2012.  He reported weakness, swelling pain and numbness.  Flare-ups occurred once per day.  He noted pain as 10 out of 10.  He noted that he could not stand or sit for long periods of time and had difficulty standing and walking.  Pain increased with activity.  Tenderness was noted.  

Upon examination, the Veteran's range of motion for flexion was to 85 degrees.  His extension was to 0 degrees.  His adduction was to 0 degrees and his abduction was to 45 degrees.  External and internal rotations were to 0 degrees.  It was noted that the joint function was not additionally limited to pain, fatigue, weakness, lack of endurance or incoordination.  No ankylosis was found.  

As noted above, the Veteran has been assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5253.  The Board notes that the medical evidence of record does not show that the Veteran's left hip has limited abduction where motion is lost beyond 10 degrees as warranted for a 20 percent disability rating.  The VA examinations show abduction to, at the least, 10 degrees to include pain for range of motion against strong resistance.  See October 2006 VA examination.  Thus, the Board concludes that the Veterans hip disability does not warrant a rating in excess of 10 percent under Diagnostic Code 5253 during the period on appeal.

Next, the evidence of record does not provide a basis for assigning a compensable rating under Diagnostic Code 5252.  In this regard, the objective medical evidence fails to show that the Veteran has had flexion of his left thigh limited to 45 degrees to warrant a 10 percent disability rating.  The VA examinations show flexion to, at the least, 65 degrees due to functional loss.  See October 2006 VA examination.  As such, the Board finds that a compensable disability rating is not warranted for limitation of flexion at any time during this appeal.

Additionally, a 10 percent rating is the maximum evaluation for limitation of extension of the hip under Diagnostic Code 5251.  Consequently, an evaluation in excess of 10 percent cannot be granted under this diagnostic code.  Thus, a rating in excess of 10 percent is not available since April 12, 2012.  Further, prior to April 12, 2012, the Veteran did not exhibit limitation of extension to 5 degrees.  Therefore, a rating of 10 percent disabling is not available prior to the effective date of service connection for limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

The Board has also considered whether a rating could be assigned under alternate diagnostic codes for rating disabilities of the hip.  However, as ankylosis, flail joint, or femur impairment are not shown, ratings under Diagnostic Codes 5250, 5254, 5255 are not applicable.

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for the Veteran's service-connected left hip trochanteric bursitis, for a compensable rating for the Veteran's service-connected limitation of flexion for the left thigh and for a rating in excess of 10 percent for the Veteran's service-connected limitation of extension for the left thigh; there is no doubt to be resolved; and increased ratings are not warranted.

B. TDIU

Entitlement to a TDIU requires impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In making this determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).

A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities- provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

Disabilities resulting from common etiology or single accident, or affecting both upper or both lower extremities, as examples, will be considered as one, collective, disability in determining whether a Veteran satisfies these threshold minimum rating requirements for consideration of a TDIU under § 4.16(a).  But even if he does not, he still may be entitled to a TDIU on a special extra-schedular basis, under the alternative provisions of § 4.16(b), provided it is shown he is indeed unemployable because of service-connected disability.

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

As noted above, in an August 2013 rating decision, the RO granted TDIU, effective December 8, 2011.  The RO noted that the effective date was the date that the Veteran's became available for TDIU on a scheduler basis.  

Since, however, in this decision the Board is increasing the rating for his lumbar spine disability from 10 percent to 20 percent prior to June 17, 2009 and to 40 percent thereafter and increasing his right leg lumbosacral radiculopathy to 10 percent since service connection, in addition to granting 10 percent for a left leg lumbosacral radiculopathy disability, he now meets the scheduler criteria for consideration of a TDIU under § 4.16(a), from August 31, 2009, that is, without having to resort to the special extra-schedular consideration provided by § 4.16(b).  Additionally, the Veteran is service connected for posttraumatic stress disorder, rated as 30 percent disabling from August 31, 2009.  
 
With regards to whether his service-connected disabilities noted in this decision and his PTSD are of sufficient severity to cause unemployability, the Veteran's claims file contains VA examination reports which indicate continuous occupational impairment.  

SSA records show that the Veteran was employed as dairy farmer and security guard before his last period of service.  The October 2006 VA examination report notes that the Veteran reported that the pain in his knees and lower back precluded him from performing duties at work.  He noted that remaining in a standing position and bending for prolonged periods of time provoked significant pain.  The April 2008 VA examination report shows that the Veteran's left hip pain effected his daily activities.  The June 2009 and April 2010 VA examination reports note the medical problems for unemployment as low back and hip conditions and his left condition in the latter report. 

Given that the Veteran meets the schedular rating under 38 C.F.R. § 4.16(a)(4), that the medical evidence shows his service-connected disabilities limit his ability to walk and stand for prolonged periods of time and has stated that he has difficulty doing so, and that the evidence shows has mostly worked in manual labor jobs, the Board resolves all reasonable doubt in the Veteran's favor and determines that from August 31, 2009, a TDIU rating is warranted.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

C. Other Considerations

The Board finds that the rating criteria considered reasonably describes the Veteran's disability level and his symptoms.  The evidence shows that the Veteran's service-connected lumbar spine, right and left leg lumbosacral radiculopathy,  left hand trauma with residual limited left thumb flexion, left knee patellofemoral dysfunction, left hip trochanteric bursitis and limitations of extension and flexion for the left thigh result in pain, stiffness, weakness and, at times, decreased range of motion.  To the extent a type of effect is not listed in the rating criteria, it is the underlying symptom that results in the effect of the disabilities.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disabilities are adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to an initial disability rating of 20 percent for a lumbar spine disability, prior to June 17, 2009, 40 percent thereafter is granted.  

Entitlement to an initial 10 percent disability rating for right leg lumbosacral radiculopathy is granted. 

Entitlement to an initial 10 percent disability rating for left leg lumbosacral radiculopathy is granted. 

Entitlement to an initial disability rating in excess of 10 percent for left hand trauma with residual limited left thumb flexion is denied.  

Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral dysfunction is denied.  

Entitlement to an initial disability rating in excess of 10 percent for left hip trochanteric bursitis is denied.  

Entitlement to an initial compensable disability rating for limitation of flexion for the left thigh, effective April 12, 2012, is denied.  

Entitlement to an initial disability rating in excess of 10 percent for limitation of extension for the left thigh, effective April 12, 2012, is denied.  

Entitlement to TDIU from August 31, 2009, is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
. 
Department of Veterans Affairs


